ORDER

PER CURIAM.
William Kersting (“Father”) appeals from the trial court’s judgment denying his motion to modify child support and the award of attorney’s fees to Deborah Kerst-ing (“Mother”). Father contends (1) there was a substantial change in circumstances requiring a modification of child support; (2) the trial court failed to prepare a Form 14 pursuant to Missouri Supreme Court Rule 88; and (3) the trial court’s award of attorney’s fees was not justified.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).